                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


   U NITED S TATES OF A MERICA
                                                 Criminal Action No.
         v.
                                                 1:19-CR-00155-MLB-JKL
   K EMP D UANE B ROADIE




                        SENTENCING MEMORANDUM
   Comes now the United States of America, by Byung J. Pak, United States
Attorney for the Northern District of Georgia, and Teresa M. Stolze, Assistant
United States Attorney, and submits the following Sentencing Memorandum
addressing the advisory guidelines range applicable to the Defendant and the
Government’s recommendation for an appropriate sentence based on the factors
set out in Title 18, United States Code, Section 3553(a) that, taken together,
support a sentence of 78 months of imprisonment followed by 5 years of
imprisonment as to Count Five, consecutive to all other counts, for a total
sentence of 78 months plus 5 years in the above-captioned case.
                                    Introduction
   Defendant, Kemp Broadie, entered a guilty plea on November 19, 2019 to all
counts of the superseding indictment (Doc. 54), including conspiracy to possess
with intent to distribute a controlled substance (Count One), in violation of Title
21, United States Code, Section 846; two counts of possession with intent to
distribute heroin (Counts Two and Three), in violation of Title 21, United States
Code, Section 841(b)(1)(B); possession with intent to distribute 500 grams or
more of cocaine and 100 grams or more of heroin (Count Four), in violation of
Title 21, United States Code, Section 841(b)(1)(B); possession of a firearm in
furtherance of a drug trafficking crime (Count Five), in violation of Title 18,
United States Code Sections 924(c)(1)(A) and (2), and possession of a firearm
affecting interstate and foreign commerce, knowing he had been previously
convicted of a drug trafficking felony punishable by more than one year (count

Six), in violation of Title 18, United States Code, Section 922(g). (Doc. 78.).
   The United States Probation Office issued its final Pre-Sentence Investigation
Report (“PSR”) on February 14, 2018. The PSR determined that the Defendant is
accountable for 1,998.53 kg of converted drug weight, and thus calculated the
base offense level of the United States Sentencing Guidelines (“U.S.S.G.”), for
Counts One, Two, Three, and Four is level 30. (PSR ¶ 26-28.) The PSR also

determined the U.S.S.G. range for a violation of Possession of a Firearm in
Furtherance of a Drug Trafficking crime, in violation of Title 18 United States
Code 924(c) is the mandatory minimum required by statute, or five years. (PSR ¶

33.). Finally, the PSR determined the base offense level of the U.S.S.G. for Count
Six, Convicted Felon in Possession of a Firearm, is 20. (PSR ¶ 34.). The
probation officer applied a 2-level increase because offense involved at least
three firearms. (PSR ¶ 35.). After all grouping calculations were made, the PSR
determined the guidelines for Counts One through Four yield the highest
adjusted offense level of 30. (PSR ¶ 40.). The probation officer applied a 3-leevl

                                          2
increase for acceptance of responsibility for a total offense level of 27.
Defendant’s Criminal History Category (“CH”) is I. (PSR ¶ 50.) The
corresponding advisory guidelines range for Offense Level 27 and CH I
recommends imprisonment for a term of 70 - 87 months, plus five years
imprisonment for count Five. (PSR, Part D. Sentencing Options.).
   The government urges the Court to impose a sentence of 78 months of
imprisonment plus five years imprisonment for count Five. Said
recommendation is at the middle of the Guidelines range based on a

consideration of the factors under Title 18, United States Code, Section 3553(a).

   I.     A sentence of 78 months of imprisonment plus five years is
          substantively reasonable considering the factors set forth in 18,
          United States Code, Section 3553(a).

   The Court must first correctly calculate the applicable Guidelines range, and
then consider the § 3553(a) factors in determining the appropriate sentence.
Section 3553(a) requires district courts to consider the following factors in
imposing a sentence: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence
imposed to reflect (A) the seriousness of the offense, to promote respect for the
law, and to provide just punishment for the offense; (B) to provide general

deterrence; (C) to provide specific deterrence; and (D) to provide the defendant
with appropriate rehabilitation options; (3) the kinds of sentences available; (4)
the advisory Guidelines range; (5) the Guidelines’ policy statements; (6) the need
to avoid unwarranted sentence disparities; and (7) the need to provide


                                           3
restitution. 18 U.S.C. § 3553(a)(1)–(7). “The weight to be accorded any given
§ 3553(a) factor is a matter committed to the sound discretion of the district
court.” United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007) (quotation marks
omitted).
   A. A mid Guidelines range sentence is reasonable and appropriate to
      address Defendant’s continued drug trafficking activity and possession
      of dangerous weapons.

   In this case, the Defendant possessed with the intent to distribute both cocaine

and heroin on three different occasions in March, 2019. (PSR. ¶¶ 14, 15, 16-22.).
The PSR determined the Defendant is accountable for 1,998.kg of converted drug
weight in total for those transactions. (PSR. ¶ 22.). However, despite the PSR
calculating his criminal history category at level I, this is not the Defendant’s first
drug offense or the last of his drug distribution related conduct.
   Regarding his past conduct, The Defendant was previously convicted of

possession of marijuana in Cobb County, Georgia in 1999, and Possession of
MDMA in Cobb County, Georgia in 2001. In addition, even after the Defendant’s
arrest in this case, Defendant continued to make calls from inside jail to arrange

for the sale of additional illegal drugs. (PSR. ¶ 23.).
   In regards to the charged conduct, Defendant’s drug trafficking operation
was sophisticated enough for the Defendant to negotiate the sale of kilogram
quantities of drugs and for him to have equipment and supplies in his residence
used to help facilitate drug trafficking and distribution. (PSR. ¶ 16, 19, 21.). For
example, inside Defendant’s residence agents located multiple items which

                                           4
suggest the presence of a more sophisticated drug operation: a hydraulic presses,
various bottles of adulterant, a food saver vacuum sealing machine, a money

counter, and multiple firearms, including an AR style weapon. (PSR. ¶ 21.).
   Although Defendant has faced increasing criminal consequences for his drug
related activity, he has not been deterred from distributing illegal drugs,
conspiring with others to conduct drug trafficking activity, or from possessing
dangerous firearms. Defendant’s conduct demonstrates a lack of respect for the
law and a likelihood of re-offense. A mid Guidelines range sentence of 78
months of imprisonment (followed by five years imprisonment for Count Five) is
reasonable and necessary to deter the Defendant from continued drug
trafficking, protect the public and to promote respect for the law.

   B. A below Guidelines sentence of 10 years, as the Defendant suggests, is
      insufficient to address Defendant’s conduct.
   In his sentencing memorandum, Defendant makes several arguments in

support of his suggestion for a sentence to the mandatory minimum of 10 years.
(Doc. 87.). First, the Defendant states he was “immediately cooperative” and that
he “admitted that there were guns, other people, and more drugs in his house.”
(Doc. 87.). The Government agrees, as stated in the PSR, that the Defendant told
law enforcement there were “probably” guns, more drugs, and additional people
inside the house. (PSR. ¶ 20.). However, the Defendant has not provided

additional information to the Government since that time. Defendant’s




                                         5
cooperation did not rise the extent of “substantial assistance” within the
definition of U.S.S.G. 5k1.1.

   The Defendant also states in his sentencing memorandum that not providing
additional information to the Government has “cost him dearly.” (Doc. 87.). The
Government did engage in early conversations with Counsel for the Defendant
regarding several possible outcomes related to a potential plea agreement.
However, no agreements were reached and no promises were made to the
Defendant in regards to a plea agreement.
   A sentence of ten years, as suggested by the Defendant, is well below the
guidelines and is not supported by the factors set forth in 18, United States Code,
Section 3553(a).




                                         6
                                   Conclusion


Wherefore, the Government respectfully urges the Court to sentence Defendant
to serve a term of 78 months followed by five years in the custody of the U.S.

Bureau of Prisons.


   This 14th day of February, 2020.



                                         Respectfully submitted,

                                         B YUNG J. P AK
                                            United States Attorney



                                      /s/T ERESA M. S TOLZE
                                            Assistant United States Attorney
                                         Georgia Bar No. 151873
                                         Teresa.stolze@usdoj.gov




       600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                       (404) 581-6000 fax (404) 581-6181
                                        7
                             Certificate of Service

The United States Attorney’s Office served this document today by filing it using

the Court’s CM / ECF system, which automatically notifies the parties and counsel
of record.


                          Mr. Colin M. Garrett


February 14, 2020


                                         /s/ T ERESA M. S TOLZE

                                         T ERESA M. S TOLZE
                                         Assistant United States Attorney
